Citation Nr: 0309478	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-05 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hearing loss of the right ear.  

2.  Entitlement to an increased disability rating for 
bilateral otitis media, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from May 1965 to 
May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO granted service connection for hearing loss of the 
right ear, assigned a noncompensable evaluation to this 
disorder effective from April 1999, and denied a disability 
rating greater than 10 percent for bilateral otitis media.  

Following notification of this decision, the veteran 
perfected a timely appeal with respect to the issues of 
entitlement to an initial compensable rating for hearing loss 
of the right ear and entitlement to a disability rating 
greater than 10 percent for bilateral otitis media.  In March 
2001, the Board denied both of these rating claims.  

The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2001, the Court issued an Order vacating the March 
2001 decision and remanding it to the Board for further 
development consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  Consequently, the case 
was returned to the Board for action consistent with the 
Court's Order.  

Thereafter, based upon determinations that additional 
development on these rating claims was necessary, the Board, 
in June 2002 and February 2003, undertook evidentiary 
development with regard to these issues.  After completion of 
the additional development, the Board provided the veteran 
and his representative notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  Additionally, 
the Board gave the veteran and his attorney opportunity to 
respond.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's rating claims, 
pursuant to 38 C.F.R. § 19.9(a)(2).  Notice of the evidence 
obtained as a result of such development has also been made 
to the veteran and his attorney.  See, 38 C.F.R. § 20.903.  
Furthermore, the veteran and his attorney were given an 
opportunity to respond.  See, 38 C.F.R. § 19.9(a)(2)(ii).  

Significantly, however, in a recent decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), including 
38 C.F.R. § 19.9(a)(2)(ii).  Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Pursuant 
to this recent decision, the Federal Circuit Court explained 
that the proper procedure is to allow the RO an opportunity 
to review in the first instance the evidence procured as a 
result of Board development.  Id.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  Thereafter, the RO should 
re-adjudicate the issues of entitlement 
to an initial compensable rating for 
hearing loss of the right ear and 
entitlement to a disability rating 
greater than 10 percent for bilateral 
otitis media.  If the benefits sought on 
appeal remain denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in February 2000.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


